Sweeney, J.,
dissenting. Based on the reasoning contained in my dissenting opinion in Burris v. Grange Mut. Cos. (1989), 46 Ohio St.3d 84, 95, 545 N.E.2d 83, 93-94; and my opinion in Cincinnati Ins. Co. v. Phillips (1990), 52 Ohio St.3d 162, 556 N.E.2d 1150, I dissent from the majority opinion herein. By its decision today, the majority has totally emasculated the will of the General Assembly with respect to the manifest intent of the wrongful death statutes (R.C. 2125.01 and 2125.02). By further “limiting” the well-reasoned decision in Wood v. Shepard (1988), 38 Ohio St.3d 86, 526 N.E.2d 1089, the members of the present majority create more uncertainty in this area of law at the expense of the policyholders who will receive less than Ohio law entitles them to in their policies of automobile insurance.
In addition, the majority’s “limiting” of Wood v. Shepard, supra, is curious indeed, inasmuch as the instant case involves a liability policy whereas Wood v. Shepard concerned itself solely with underinsured motorist coverage. Thus, it is clear that the majority herein has gone far beyond the scope of the certified question presented to this court, and has gratuitously arrived at what appears to be a pre-ordained result.
Interestingly, the majority seems to intimate that insurance companies may ignore the mandates of R.C. 3937.18 so long as the uninsured and underinsured provisions in their policies are unambiguous on their face. Since this would clearly frustrate the intent and purposes of R.C. 3937.18, as explained in Wood v. Shepard, supra, I believe such violations of the law should never be countenanced by this court.
For these reasons, I would answer the certified question from the federal district court in the negative, and permit recovery for all wrongful death claims to the full $100,000 per-accident limit in the subject policy.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.